OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/18/2015                                           COA Case No. 13-13-00080-CR
LOPEZ, JESSE TIRADO Tr. Ct. No. 12-01541-CRF-85                         PD-0289-15
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Wednesday, April 15, 2015. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed
with the Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             13TH COURT OF APPEALS CLERK
                             DORIAN RAMIREZ
                             901 LEOPARD
                             CORPUS CHRISTI, TX 78401
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/18/2015                                           COA Case No. 13-13-00080-CR
LOPEZ, JESSE TIRADO Tr. Ct. No. 12-01541-CRF-85                         PD-0289-15
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Wednesday, April 15, 2015. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed
with the Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             RICHARD DAVIS
                             RICHARD W. B. 'RICK' DAVIS, P.C.
                             504 EAST 27TH STREET
                             BRYAN, TX 77803
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/18/2015                                           COA Case No. 13-13-00080-CR
LOPEZ, JESSE TIRADO Tr. Ct. No. 12-01541-CRF-85                         PD-0289-15
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Wednesday, April 15, 2015. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed
with the Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             LISA MCMINN
                             STATE PROSECUTING ATTORNEY
                             P.O. BOX 13046
                             AUSTIN, TX 78711
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/18/2015                                           COA Case No. 13-13-00080-CR
LOPEZ, JESSE TIRADO Tr. Ct. No. 12-01541-CRF-85                         PD-0289-15
On this day, this Court has granted the Appellant’s motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Wednesday, April 15, 2015. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed
with the Court of Criminal Appeals.
                                                                 Abel Acosta, Clerk

                             DISTRICT ATTORNEY BRAZOS COUNTY
                             JARVIS PARSONS
                             300 E 26TH SUITE 310
                             BRYAN, TX 77803
                             * DELIVERED VIA E-MAIL *